Citation Nr: 1224545	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-32 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, described as cervical disc disease.

2.  Entitlement to service connection for left shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.

The Board previously denied the Veteran's claim in a February 2011 decision, but the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to vacate this decision and remand the matter back to the Board for additional action in September 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a September 2011 Order, the Court granted a Joint Motion in which the parties agreed that the Board erred by failing, in part, to provide the Veteran with a VA medical examination and/or medical opinion addressing whether the cervical disc disease and left shoulder disabilities were related to an in-service motor vehicle accident.  The Board also failed to obtain personnel records or unit history records, which may have corroborated the in-service motor vehicle accident allegedly documented by military police.  The Joint Motion directed the Board to obtain a VA examination and/or medical opinion, personnel records, and unit history.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC) or other appropriate agency and obtain the Veteran's complete service personnel records.  All records and/or responses received should be associated with the claims folder.  Therefafter, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO should also contact the U. S. Army and Joint Services Records Research Center (JSRRC) or other appropriate agency and obtain the unit history for the 568th Engr Co 559th Bn USAREUR from June 1968 to May 1970.  All records and/or responses received should be associated with the claims folder.  Therefafter, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Schedule the Veteran for a VA examination(s) with an appropriate examiner in order to determine the nature and etiology of his claimed back and left shoulder disorders.  It is imperative that the claims file be made available to the examiner and reviewed in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings clearly reported.

The examiner should respond to the following: 

a) Confirm if the Veteran currently has back and left shoulder disabilities.

b) For each disability found, did it at least as likely as not (a 50 percent or higher degree of probability) have its clinical onset during the Veteran's period of service (i.e., the claimed motor vehicle accident), or is any such disability otherwise related to such period of service, including to any in-service injury or disease?

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service treatment records, medical opinions, and lay statements and testimony of the Veteran.  Specifically the examiner should note the following:  1) the service treatment records which are negative for complaints regarding the left shoulder and/or neck, 2) the September 1998 private treatment record from Dr. J.A.A. noting complaints of intermittent posterior neck and bilateral shoulder and arm pain for approximately one year duration, 3) the September 2008 private treatment record from Dr. F.S.F., Jr. noting intermittent left scapular and low back pain for many years which was, reportedly, due to a chronic old injury which was incurred during the Veteran's military service in about 1970, 4) the September 2009 private treatment record from Dr. M.A.M. noting a history of an in-service motor vehicle injury resulting in back, neck, and left shoulder pain., and 5) the January 2010 from Dr. F.S.F. noting the Veteran's contentions of an in-service motor vehicle accident.   

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner(s) is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

4.  Then readjudicate the claims in light of any additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





                                                           (CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


